Citation Nr: 1824322	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-27 855A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include anxiety.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from May 2000 to October 2008. 

This appeal is before the Board of Veterans' Appeals (Board) from an April 2012 decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In June 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.


FINDING OF FACT

The Veteran did not have a psychiatric disorder at the time of her October 2010 claim for benefits and has not had one at any time since.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability, to include anxiety, have not been met.  38 U.S.C. § 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records do not reflect, and the Veteran has not asserted, that she received any mental health treatment or reported any mental health symptoms or problems to medical providers in service.  As reflected in her August 2012 notice of disagreement and June 2017 Board hearing, the Veteran asserts that she had mental health symptoms including anxiety in service but was not treated for it or diagnosed while in service.  She asserts that such symptoms have increased since service, and now include interrupted sleep, anxiety, mood swings, and depression.

VA treatment records dated from March 2012 to May 2014 reflect that in March 2012 the Veteran reported anxiety with significant situational stressors including single parenting three kids, recent divorce, a high stress job, and chronic pain/fibromyalgia.  It was noted that she was not in distress, remained hopeful, and was able to laugh about her stressors and take them in stride.  She denied any thoughts of suicide or homicide or any history of such.

In August 2013, it was noted that the Veteran denied current anxiety, depression, or suicidal or homicidal ideation.  In November 2013, she reported numerous areas of pain in her body that was "manageable for the first time in a year and a half," and noted that she was sleeping better at night.  There was noted to be a history of fibromyalgia and anxiety.  The Veteran was noted to currently reside with her three young children and work full-time as an Administrative Assistant in intelligence, and attend school pursuing an MA in psychology.  She reported experiencing stress and intermittent irritability and dysphoria, but receiving emotional support from her father, sister, and best friend.  On examination, she was appropriately dressed and appeared well groomed, no pain behaviors were observed, speech was normal in rate, tone and volume, and thoughts were well-organized and goal-directed.  The diagnosis given at that time was for pain disorder associated with both psychological factors and a general medical condition, and there was noted to be no suicidal ideation.

On January 2014 VA outpatient pain psychology, the Veteran reported that her pain had returned to baseline, and on examination she was casually, but appropriately dressed and appeared well-groomed.  No pain behaviors were observed, speech was normal in rate, tone and volume, and thoughts were well-organized and goal-directed, with no evidence of thought disorder.  The Veteran's mood varied appropriately with content of discussion and there was no evidence of suicidal or homicidal ideation.  The noted diagnosis was again pain disorder associated with both psychological factors and a general medical condition.  

The Veteran was given a VA examination of her claimed mental health disability in November 2014.  She reported that she remained close with her siblings despite living away from them, and shared custody of her three children with her ex-husband who lived on the same street and to whom she was amicably divorced.  She reported having many friends and enjoying fishing, taking the kids to the park, going to football and hockey games, and attending concerts with her friends and their families; she reported feeling limited in engaging in these activities as she got tired easily and about 3 hours of an activity would elicit pain, but that she had learned to manage her limitations with pacing and help from her ex-husband.  She had worked consistently as an administrative assistant for the division chief a military base.  She enjoyed her job and denied any occupational impairment, although she could become irritable and "short" with her co-workers, but had learned to manage her "triggers" and walk away from a stressful situation and denied any negative feedback from her supervisor.  It was noted that the Veteran had been prescribed Xanax for anxiety by at VA in 2012, was evaluated by a psychologist for "situational stressors," and was provided "supportive listening" and taught relaxation skills for anxiety symptoms.  It was further noted that she was later seen for a psychology consult on for pain psychology services and diagnosed with pain disorder associated with both psychological factors and a medical condition (fibromyalgia).

On examination, the Veteran was adequately groomed and dressed in clean and appropriate attire, cooperative with the examiner, and not distractible.  Her speech was spontaneous, easily understood and of average rate and volume.  Her mood was "a little anxious," and affect was full-ranging and congruent with mood based on demeanor and conversational content.  Immediate, recent and remote memory was intact, with no deficits in concentration.  Thought process was coherent, logical and goal-directed, and insight and judgment were good.  

It was noted that the Veteran had chronic pain due to fibromyalgia (per medical records) managed with meds and physical activity, and sleep problems with waking up frequently throughout the night by the pain and worry thoughts, and that current stressors included medical issues.  However, activities of daily living were performed with no assistance.  The Veteran described/endorsed the following symptoms associated with depression: depressed mood, crying spells, feelings of guilt, helplessness, hopelessness, and worthlessness.  Symptoms were noted to be once every 2 weeks for about an hour, of mild to transient severity.  She described/endorsed the following symptoms associated with anxiety: feeling on edge, easily fatigued, irritability, muscle tension, sleep disturbance, excessive worrying.  Symptoms were noted to be 4 to 5 days a week for a few minutes, of mild severity.  She further described/endorsed the following symptoms associated with panic attacks: sweating, shaking, trembling, shortness of breath, hot flushes, and nausea; these were 3 to 4 times a year, lasting  a few minutes, of mild severity.

On psychological testing, the Veteran was administered the MMPI-2-RF (Minnesota Multiphasic Personality Inventory-2-Restructured Form), and the results of the testing were determined to be valid.  Testing results did not indicate any emotional distress.  The only clinical scale elevation indicated that the Veteran was likely to have cynical beliefs and be mistrustful of others.  These results matched the Veteran presentation that day as they confirmed that her anxiety and depressive symptoms were subclinical.  After reviewing the record and examining the Veteran, including administration of psychological testing, the VA examiner determined that the Veteran did not have any clinical mental health diagnosis.  The examiner explained that, while the Veteran did report occasional issues with anxiety and depressed mood, they were subclinical and did not warrant a diagnosis.  

In June 2017, the Veteran was evaluated by a private Psychiatric-Mental Health Nurse Practitioner, A.B.-K.  Her chief complaint on presenting was noted to be, "Prove to VA my anxiety is severe."  At that time, she reported an ongoing issue with her claims for depression, anxiety and fibromyalgia.  She also reported symptoms of depression including depressed mood, anhedonia, decreased enjoyment, loss of interest, crying spells, irritability, sleep and appetite issues, fatigue, loss of energy, psychomotor retardation, psychomotor agitation, worthlessness, inappropriate guilt, low self-esteem, difficulty concentrating, and indecisiveness.  She endorsed symptoms of anxiety including excessive worry, difficulty controlling worry, physical restlessness, feeling keyed up or on edge, difficulty concentrating, irritability, muscle tension, being easily fatigued, difficulty falling asleep, difficulty staying asleep and restless unsatisfied sleep.  The Veteran reported that such symptoms had been present since she "could remember," but were manageable until she joined the military, and that such symptoms remained the same in severity and were constant.  Current stressors were noted to be work, health issues, and her current appeal for VA claims.  The Veteran was administered the PHQ-9 (Patient Health Questionnaire-9), which revealed that, over the prior two weeks, the Veteran endorsed having problems with interest, mood, sleep, energy, appetite, self-esteem, concentration, and restlessness nearly every day and suicidal ideation or thoughts of self harm for several days.  She was also administered the GAD-7 (Generalized Anxiety Disorder 7-item scale), revealing that she reported having anxiety, uncontrollable and widespread worrying, trouble relaxing, restlessness, irritability, and fear of something awful happening nearly every day over the last two weeks.  The Veteran reported working as an administrator since 2004.

On examination in June 2017, appearance revealed appropriate dress, speech was normal in rate, amplitude and prosody, thought process was goal-directed and thought content showed no abnormal content.  Insight and judgment were intact, as were both recent and remote memory.  The Veteran was screened for numerous suicide risk factors, but none were listed as present.  The diagnoses were major depressive disorder, recurrent episode, severe, and generalized anxiety disorder.

On two follow up visits in July and August 2017, A.B.-K. reiterated the same examination findings, and it was noted that the Veteran's anxiety was better but still present.

On a VA Mental Disorders Disability Benefits Questionnaire, signed by A.B.-K. and a Dr. F.A., dated approximately one week following her previous August 2017 visit, the diagnoses of major depressive disorder, recurrent episode, severe, and generalized anxiety disorder were reiterated.  It was again noted that the Veteran's symptoms of anxiety/depression were present since she "could remember," and symptoms were manageable until she joined the military.  Symptoms listed for VA rating purposes that applied to the Veteran's diagnoses were noted to include depressed mood; anxiety; panic attacks more than once a week; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; mild memory loss, such as forgetting names, directions or recent events; disturbances of motivation and mood; inability to establish and maintain effective relationships; suicidal ideation; neglect of personal appearance and hygiene; and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.

In this case, the Board finds the most probative evidence regarding the nature of the Veteran's claimed mental health disorder to be the November 2014 VA examination report.  

The Board notes the July to August 2017 private evaluations and August 2017 assessment for VA purposes, but finds them to lack probative value relative to the VA examination for a number of reasons.  

Initially, the Board notes that this private medical evidence is not probative on the question of whether any current mental health disorder is related to service, as it contains no objective, competent medical opinion linking any such disorder to service.  Rather, it simply recounts the self-report of the Veteran that she had had mental health problems for a long time that worsened in the military.  Mere recitation of the Veteran's self-reported lay history does not constitute competent medical evidence.  See LeShore v. Brown, 8 Vet. App. 406 (1996).

Furthermore, in assessing the Veteran's mental health condition, the July to August 2017 evaluations contain several unexplained inconsistencies.  On the August 2017 VA Mental Disorders Disability Benefits Questionnaire, the Veteran's symptoms were noted to include "mild memory loss, such as forgetting names, directions or recent events," "neglect of personal appearance and hygiene," and "intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene."  However, on evaluation in June 2017, it was specifically noted that appearance revealed appropriate dress and both recent and remote memory were intact.  There is no indication of any observation of memory loss or neglect of appearance or hygiene, and the disparity in the findings and symptom descriptions given in these evaluations is not explained in any way.

Additionally, as noted repeatedly in the 2017 private treatment records, the Veteran reported that her symptoms had been present since she "could remember," but were manageable until she joined the military, and that such symptoms remained the same in severity and were constant; however, the 2017 private evaluations, without explanation, contain vastly more severe findings than those on both November 2014 VA examination and those in all previous mental health treatment records.  While the Veteran reported regularly having suicidal ideation in 2017, suicidal ideation was consistently and repeatedly denied throughout VA treatment from 2012 to 2014.  On August 2017 evaluation, the Veteran was noted to have had "inability to establish and maintain effective relationships"; however, throughout 2012 to 2014 VA treatment and on 2014 VA examination, the Veteran consistently described effective and strong personal relationships, reporting emotional support from her father, sister, and best friend, remaining close with her siblings despite living away from them, having many friends, and enjoying fishing, taking the kids to the park, going to football and hockey games, and attending concerts with her friends and their families.

Also, the symptoms noted on August 2017 private evaluation of memory loss, neglect of personal appearance and hygiene, and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene-in addition to contradicting the June 2017 findings of the same private examiner-are contradicted throughout the 2012 to 2014 VA medical records, with the Veteran appropriately dressed and well-groomed, immediate, recent and remote memory intact, no deficits in concentration, and activities of daily living performed with no assistance.  Furthermore, while "near-continuous panic or depression affecting the ability to function independently, appropriately and effectively" was noted on August 2017 private evaluation, nothing close to such symptomatology was reflected in the 2012 to 2014 VA medical records.  Rather, the Veteran reported experiencing stress and intermittent irritability and dysphoria; intermittent depression, anxiety, and panic symptoms lasting an hour or less of mild severity; and enjoying her job, denying any occupational impairment, even though she could become irritable and "short" with her co-workers, with no negative feedback from her supervisor.   

Conversely, the symptoms and examination findings noted on November 2014 VA examination are generally consistent with those noted during VA treatment from 2012 to 2014.  

Notably, the assessments of the Veteran's symptoms in the 2017 private treatment records appear to be based entirely on the self-report of the Veteran, whose chief complaint on presenting at that time was noted to be, "Prove to VA my anxiety is severe."  Given this, and the drastic inconsistency of her symptoms reported in 2017 with those previously reported-despite the Veteran's assertion in 2017 that her symptomatology had been present and constant since service and had remained the same in severity-the Board finds her reported symptoms on 2012 to 2014 VA treatment and on 2014 VA examination to be more credible than her self-reports in 2017 for the explicit purpose of obtaining an evaluation showing severe symptomatology for VA compensation purposes.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (in analyzing credibility, the Board is justified in taking into account multiple factors, including lack of contemporaneous medical evidence, possible bias, and inconsistencies within the record); Pond v. West, 12 Vet. App. 341, 345 (1999) (while the Board is not free to ignore a claimant's assertion as to any matter on which he is competent to offer an opinion, it may properly consider the personal interest a claimant has in his or her own case).

Moreover, psychological testing in the form of the MMPI-2-RF was administered on November 2014 examination, and the results of such testing were determined to be valid and supported the examiner's assessment of subclinical symptoms.  While the PHQ-9 and GAD-7 tests were administered on June 2017 private evaluation, the results merely reflected the Veteran's self-reports, and no psychological testing with any validity test was administered.  This is particularly relevant in this case, where the Board finds the Veteran's self-reports in 2017 far less credible than her self-reports during VA treatment and on VA examination from 2012 to 2014 for the reasons discussed above.

Finally, the Board finds the November 2014 VA examiner's assessment that the Veteran did not have any clinical mental health diagnosis more probative the 2012 to 2014 VA treatment records as to the nature of the Veteran's mental health problems and whether a psychiatric disorder actually exists according to the relevant diagnostic criteria.  The VA examiner reviewed the entire record, including these VA treatment records, acknowledging the Veteran's asserted current and past symptoms and history, as well as the previous diagnoses contained in such records; the examiner nonetheless concluded that, while the Veteran did report occasional issues with anxiety and depressed mood, they were subclinical and did not warrant a diagnosis.  The November 2014 VA examination report was more thorough and complete than any evaluation contained in the treatment records, and the only evaluation that contained a review of all previous treatment and assessments in reaching its conclusion.  The November 2014 VA examination is furthermore the only examination of the Veteran that used diagnostic testing that tested for validity.  

Thus, the weight of the evidence reflects that the Veteran did not have a psychiatric disorder at the time of her October 2010 claim for benefits and has not had one at any time since.  Therefore, there can be no valid service connection claim for such disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Accordingly, service connection for a psychiatric disability, to include anxiety, must be denied.

To the extent that the theory of service connection for a psychiatric disability secondary to the Veteran's service-connected fibromyalgia or any other service-connected disability has been raised in this case, given the Board's finding that the claimed psychiatric disability has not been shown, consideration of such theory is not warranted.



ORDER

Service connection for a psychiatric disability, to include anxiety, is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


